Citation Nr: 1602537	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran had additional periods of service in the United States Army Reserve (Reserve).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA RO that, in part, denied the benefits sought on appeal.

This appeal has previously been before the Board, most recently in September 2014, when it instructed the RO to attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to obtain pertinent medical records, and to provide the Veteran with an additional examination.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability or tinnitus began during the Veteran's military service, was caused by her service, had an onset within a year of her service, or has been continuous since service.




CONCLUSION OF LAW

Neither a bilateral hearing loss disability nor tinnitus was incurred in or aggravated by service, and such disabilities may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been obtained, to the extent available.  

The Veteran was provided with audiological examinations in May 2012, March 2013, March 2014, June 2015, and July 2015.  The Board finds that the existing medical evidence of record has rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.
 
Presumptive Service Connection and Qualifying Chronic Disability

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and she could thus potentially qualify for service connection under 38 C.F.R. § 3.317.  

However, as will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with the known diagnoses of tinnitus, sensorineural hearing loss, mixed hearing loss, and conductive hearing loss.  As such, the Veteran's claimed disabilities are not undiagnosed illnesses or indicators of an unexplained multi-symptom illness, and these disabilities may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2015).

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under Section 1117.  For all the foregoing reasons, the Board finds that, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.  

Service Connection

The finding above does not end the Board's review of these claims.  In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22) 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  In other words, service connection for INACDUTRA service is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss, as an organic disease of the nervous system, is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  While this is so, such a presumption does not apply to a claim that is based on periods of ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal.  Accordingly, the Board finds that a current tinnitus disability exists.  Furthermore, the Veteran has shown the presence of a bilateral  hearing loss disability during the period on appeal, as recorded, for example, in a June 2015 Disability Benefits Questionnaire (DBQ).  Regarding an in-service disease or injury, the Veteran has asserted that she experienced loud noises, such as gunfire and generators in service, although she reported using hearing protection, and at least one examiner stated that the Veteran was vague about her actual in-service noise exposure.  The Veteran has otherwise claimed that she was exposed to chemical agents, such as a antimalarial vaccination, in-service.  Affording the Veteran with the benefit of the doubt, the record shows both the presence of a current disability and military noise exposure.

With regard to a connection between the Veteran's current disability and an in-service event, injury, or disease, the Veteran has alleged that she was exposed to loud noises and chemical agents while serving on active duty from November 1990 to June 1991.  For the purpose of completeness, the Board will review medical records relating to her bilateral hearing loss from both before and after this period of active duty service.  At the Veteran's March 1978 examination conducted upon the Veteran's enlistment into Reserve service, the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
10
5
5
N/A
5

The Veteran otherwise denied having ever experiencing hearing loss, but she reported that she had an ear infection in December 1975 that required ear tubes.  The Veteran had no further problems following this procedure.  

At a February 1982 quadrennial examination conducted during the Veteran's Reserve service, the Veteran denied having ever experiencing hearing loss and had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

At an April 1986 quadrennial examination conducted during the Veteran's Reserve service, the Veteran denied having ever experiencing hearing loss and had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
10
LEFT
20
10
10
10
10

At an April 1990 quadrennial examination conducted during the Veteran's Reserve service, the Veteran denied having ever experiencing hearing loss and had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
15
20
10
10

At a March 1991 examination conducted following the Veteran's separation from active service, the Veteran denied having ever experiencing hearing loss and had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
5
5
LEFT
25
10
5
5
5

At an October 1991 examination, the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
10
15
10
5

At an April 1994 quadrennial examination conducted during the Veteran's Reserve service, the Veteran denied having ever experiencing hearing loss and had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
5
5

At a January 1999 examination, the Veteran denied having ever experiencing hearing loss and had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
10
5
LEFT
10
5
5
0
5

A November 1999 audiological evaluation showed that the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
N/A
20
LEFT
15
15
15
N/A
10

Speech recognition testing was 100 percent.  

A July 2000 audiological evaluation showed that the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
30
N/A
20
LEFT
20
20
15
N/A
15

Speech recognition testing was 100 percent.  

At a September 2000 examination conducted because the Veteran's age exceeded 40 years, the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
30
30
30
LEFT
25
20
15
10
10

The Veteran stated at that time that she had experienced hearing loss.  The Veteran indicated that she was following up with her personal physician regarding this issue.  Physical examination showed that the Veteran's ears were normal.

In November 2001, the Veteran presented with primarily sensorineural bilateral hearing loss.  

An April 2006 audiological evaluation showed that the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
35
N/A
35
LEFT
45
35
50
30
25

Speech recognition testing was 90 percent for the right ear and 100 percent for the left ear.  It was noted that the Veteran had moderately severe to mild mixed hearing loss in the right ear, and moderate to mild mixed hearing loss in the left ear.    

A June 2006 audiological evaluation showed that the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
55
LEFT
40
40
50
30
25

Speech recognition testing was 90 percent for the right ear and 100 percent for the left ear.  

In her July 2006 claim for benefits, the Veteran claimed that she had experienced a bilateral hearing loss disability since approximately August 2000.  

In December 2006, Dr. Dutcher, a private otolaryngologist, noted that the Veteran had experienced an increase in left ear hearing loss over the past year.  Dr. Dutcher noted that the Veteran's right ear hearing loss had been stable.  There had been no interval noise exposure, infectious history, trauma, or surgery associated with the changes in hearing in her left ear.  Dr. Dutcher diagnosed the Veteran with mixed hearing loss in the mild to moderate range, and a mild to moderate sensorineural hearing loss.  The Veteran wondered whether her sensorineural hearing loss might be related to her exposures in the Gulf War.  Dr. Dutcher noted that some of the Veteran's hearing loss was related to otosclerosis, and he could not say whether the sensorineural changes might be related to chemical exposures.  However, "might" in the context of a medical opinion is the same as "might not" and therefore is considered too equivocal to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In a March 2008 evaluation, the Veteran reported experiencing exposure to loud noise during her active duty service.  Additionally, the Veteran reported that she was given antimalarial medication while in the military.  Audiological testing showed that the Veteran had a severe sensorineural hearing loss in the right ear, and a moderate to mild mixed hearing loss in the left ear.  

The Veteran underwent an audiological examination in May 2012, after which the examiner found it to be less likely than not that the Veteran's bilateral hearing loss was related to her military service.  As a rationale for this opinion, the examiner noted that both the Veteran's 1990 enlistment audiogram and her March 1991 separation audiogram showed that her hearing was within normal limits.  The examiner noted that the Veteran's weapons noise exposure during military service occurred only in training with consistent hearing protection around weapons fire, but with no hearing protection around trucks or generators.  The examiner noted that while the Veteran reported having difficulty hearing for many years, she was unsure regarding the specific date of onset.  The examiner concluded that the Veteran's hearing changes occurred after active duty military service and were not related to military noise exposure.  

With regard to tinnitus, the Veteran reported that her tinnitus began after her military service, but she was unable to remember a specific date of onset.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure.  As a rationale for this opinion, the examiner noted that the Veteran could not remember an exact date of onset of her tinnitus; the examiner, considering the Veteran's history, opined that the Veteran's tinnitus was more than likely due to presbycusis or some other etiology.

The Veteran underwent an additional audiological examination in March 2013.  The Board acknowledges that its September 2013 remand found this examination to be out of compliance with its remand instructions because the examination was conducted by a physician assistant, rather than an otolaryngologist.  However, the examination was nevertheless conducted by a medical professional, who is presumed to be qualified to render the opinion, and therefore it is considered to constitute probative evidence.  With that said, the March 2013 examiner found it to be less likely than not that the Veteran's bilateral hearing loss was related to her military service.  As a rationale for this opinion, the examiner largely restated the conclusion of the March 2012 examiner, adding that current medical literature did not support a finding that an in-service exposure to chemicals would cause hearing loss later in life.  

The Veteran underwent an additional audiological examination in March 2014, at which time the examiner found it to be less likely than not that the Veteran's bilateral hearing loss was related to her military service.  As a rationale for this opinion, the examiner noted that the Veteran did not recall experiencing any acoustic traumas during her military service, nor did she recall exposure to chronic loud noise.  The Veteran was similarly uncertain how long she had experienced tinnitus.  The earliest onset of hearing loss occurred in 1999, which was over eight years after the Veteran's separation from active duty.  The examiner found that the medical evidence did not support a claim of medication-induced hearing loss, which would have occurred at the time of exposure to the medications.  

The Veteran underwent an additional audiological examination in June 2015, at which time the examiner found it to be at least as likely as not that the Veteran's right ear hearing loss was related to military service.  As a rationale for this opinion, the examiner noted that the Veteran's right ear hearing loss was high-frequency sensory loss, which was consistent with noise exposure.  The examiner concluded that the Veteran's lack of non-military noise exposure and the age of the Veteran suggested that the Veteran's right ear hearing loss was at least as likely as not caused by or a result of an event in military service.

The examiner found it to be less likely than not that the Veteran's left ear hearing loss was related to her military service.  As a rationale for this opinion, the examiner noted that the Veteran's left ear hearing loss was mostly conductive in nature, and it was therefore not likely to be the result of noise exposure.  

The examiner stated that the Veteran had a date of onset of tinnitus around 1991, and opined that the Veteran's tinnitus both was and was not related to service within the confines of the opinion.  The examiner indicated that the Veteran's right ear tinnitus was at least as likely as not related to service, and the left ear tinnitus was not likely the result of active service.  

The Veteran underwent an additional audiological examination in July 2015, at which time the examiner found it to be less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to her military service.  As a rationale for this opinion, the examiner noted that the Veteran was "very nonspecific" about the types of noises that she was exposed to in service, citing engines and combustors.  The Veteran's in-service gunfire exposure was limited.  The Veteran indicated that her Reserve service involved significantly less noise exposure, which was limited to scattered rifle shots once or twice years.  The Veteran could not recall the date of onset of her bilateral hearing loss or tinnitus.  

The examiner noted that the sensorineural component of the Veteran's hearing loss was not demonstrated until years after her claimed exposure.  Audiometry from that time showed normal bone conduction thresholds.  The examiner noted that there was little evidence showing that hearing loss progresses or worsens after a noise exposure has terminated.  Bone conduction thresholds were first noted to be abnormal in an April 2006 audiogram.  In that study, bone conduction thresholds were poorest in the low tones in both ears.  The examiner found that this pattern strongly argued against any noise or chemical etiology.  The examiner noted that the medical literature stated that the first sign of noise-induced hearing loss was a "notching" of the audiogram at the high frequencies of 3000, 4000, or 6000 Hertz with a recovery at 8000 Hertz.  

With regard to hearing loss or tinnitus based on chemical exposure, the examiner noted that ototoxicity almost uniformly affected the high frequencies first and resulted in a symmetric, high-frequency sensorineural hearing loss.  Perilymphatic concentrations of ototoxins peak in the minutes to hours after exposure and would  not be expected to linger and cause any appreciable hearing loss years after the exposure.  In sum, the examiner concluded that it was unlikely that the Veteran's bilateral hearing loss or tinnitus was related to her military service.

Turning to an analysis of the facts in this case, the Board observes that the weight of the medical evidence of record, particularly the July 2015 examination report, which the Board finds to have great probative value, is against a finding that the Veteran's bilateral hearing loss and tinnitus are related to her military service.  With that said, the Board acknowledges that the June 2015 medical professional opined that the Veteran's right ear hearing loss and right ear tinnitus were related to service.  The Board, however, places relatively little probative weight on this opinion, because it assumes that the Veteran first began experiencing symptoms associated with hearing loss and tinnitus in 1991, which, as the Board discusses below, is contrary to the Veteran's own statements regarding the onset of symptoms throughout the rest of her claims file.  The medical evidence of record as documented above also clearly shows that the Veteran's hearing loss did not begin for a number of years after her active duty service ended; yet, the medical professional in June 2015 failure to explain why such an evidentiary record was irrelevant.  Thus, while this opinion linked the Veteran's hearing loss and tinnitus to her military service, the medical professional did not address critical evidence in the record that tended to undermine the opinion.  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the probative value of the June 2015 opinion is greatly undermined by the other evidence of record including numerous hearing tests, statements from the Veteran and medical opinions.   

The Veteran has claimed that her hearing loss is related to her period of active duty service from November 1990 to June 1991.  The Veteran has not claimed that her hearing loss is related to an event or injury incurred during her ACDUTRA or INACDUTRA service.  To the extent that the Veteran believes that her bilateral hearing loss disability is related to this period of active duty service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing diminished hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral hearing loss and tinnitus are related to her service, the Board ultimately affords the objective medical evidence of record, which weighs strongly and convincingly against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with her bilateral hearing loss disability and tinnitus, and it finds that she has not done so.  Despite receiving regular audiological examinations during her Reserve service, the record contains no complaints relating to the Veteran's hearing until 2000, approximately nine years after she separated from active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Furthermore, the Veteran herself has generally stated either that she could not recall the date of onset of her symptoms (for example in May 2012, March 2014, and July 2015), or that she had experienced symptoms since August 2000 (for example in July 2006).  

The Board places relatively little weight on the Veteran's statement to the June 2015 examiner that she had experienced symptoms of hearing loss and tinnitus continuously since her separation from active duty service, given that the Veteran denied experiencing audiological symptoms on numerous occasions between 1991 and 1999, and that audiological testing was normal between 1991 and 1999.  Additionally, audiometric testing at the Veteran's separation from active duty service did not show that she had a hearing loss disability.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that neither a bilateral hearing loss disability nor tinnitus was shown within one year following separation from active duty service, or for many years after service.  Therefore, presumptive service connection is not warranted.

Despite the Veteran consistently contending that her bilateral hearing loss and tinnitus are  related to her period of active duty service, the Board has considered also whether the Veteran's bilateral hearing loss and tinnitus are related to her periods of ACDUTRA and INACDUTRA Reserve service.  As noted above, the Veteran has not identified an event or injury that occurred during such service that resulted in her bilateral hearing loss and tinnitus; accordingly, service connection cannot be established based on a continuity of symptomatology since such Reserve service.  Furthermore, following the Veteran's first complaints of bilateral hearing loss and tinnitus 2000, the evidence does not support a finding that either her bilateral hearing loss or tinnitus permanently worsened during any period of Reserve service.  The Board notes that despite receiving many private and VA audiological examinations, no clinician has indicated that the Veteran's bilateral hearing loss or tinnitus were related to, or permanently worsened by, any period of Reserve service.  

In sum, the Board concludes that the weight of the evidence is against granting service connection for a bilateral hearing loss disability and tinnitus, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral hearing loss disability is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


